United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3034
                                    ___________

Raymond D. Thouvenbelle,                *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Senior Estates; Missouri Division of    * Western District of Missouri.
Aging; Deconess Long Term Care,         *
                                        *      [UNPUBLISHED]
             Appellees.                 *
                                   ___________

                           Submitted: May 5, 2000
                               Filed: May 19, 2000
                                   ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Ray Thouvenbelle appeals the district court’s1 orders dismissing his civil action.
Having carefully reviewed the record, we agree with the district court that it lacked
subject matter jurisdiction over Thouvenbelle’s claims. Accordingly, we affirm. See
8th Cir. R. 47B.




      1
      The HONORABLE GARY A. FENNER, United States District Judge for the
Western District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-